Celebrezze, C.J.,
concurring. Although I concur in paragraphs three, four, five and six of the syllabus, I am unwilling to join paragraphs one and two because, in my view, the only issue genuinely before the court in this appeal is whether the admission of appellant’s statement made to police officers was prejudicial error under Edwards v. Arizona (1981), 451 U.S. 477.
The relevant procedural history of the case sub judice is as follows. Appellant originally assigned several errors in the original appeal of his convictions to the court of appeals. Among those assignments of error, appellant raised the issue of the legality of the admission of a statement he had made to the interrogating police officers. The court of appeals affirmed appellant’s convictions and overruled the assignment of error concerning the admission of the statement. Appellant then sought review in this court by motion for leave to appeal. Appellant raised several issues including a proposition of law relating to the admission of his statement. This court overruled appellant’s motion in toto.
*292Following the court’s denial of review, appellant petitioned the United States Supreme Court for a writ of certiorari and raised, inter alia, the question of whether the admission of his statement was proper. The United States Supreme Court granted the writ of certiorari, vacated the judgment of the court of appeals, and remanded in light of Edwards, supra.
On remand, the court of appeals held that, even under Edwards, there was no error committed at appellant’s trial and, if there was an error under Edwards, it was harmless beyond a reasonable doubt. In addition, the court of appeals below incorporated its holdings from its previous opinion on the other issues raised initially by appellant. This court subsequently allowed appellant’s motion for leave to appeal 'in order to review the decision of the court of appeals below.
In my view, upon consideration of this court’s overruling of appellant’s earlier motion for leave to appeal and the United States Supreme Court’s vacation and remand in light of Edwards, supra, the scope of the instant appeal is limited to a consideration of issues upon which Edwards had an arguable impact. That being the case, today’s decision should have been confined to a discussion of whether there was error under Edwards. While I concur in the court’s determination that, under Edwards, error was committed at appellant’s trial but that it was harmless beyond a reasonable doubt, the remainder of the majority opinion is unnecessary surplusage. Judgments on the remaining issues became final after the United States Supreme Court remanded only to consider the impact of Edwards, supra.
Accordingly, I concur in the judgment.
W. Brown, J., concurs in the foregoing concurring opinion.